Title: From Thomas Jefferson to John Redman Coxe, 15 July 1802
From: Jefferson, Thomas
To: Coxe, John Redman


          
            Washington July 15. 1802.
          
          Th: Jefferson presents his respectful salutations to Doctr. Coxe, and his thanks for the communication of the volume on vaccination. he has deposited it in the Secretary of state’s office as desired, and doubts not it will contribute much to the public satisfaction as to this salutary discovery, and to their information as to the manner of treating it. he prays him to accept his respects & best wishes.
         